FILED
                            NOT FOR PUBLICATION                               OCT 24 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ALEKSANDR NIKOLAYEVICH                           No. 11-70325
KHAVRENKO,
                                                 Agency No. A076-078-694
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted September 11, 2014
                            San Francisco, California

Before: WALLACE, SCHROEDER, and W. FLETCHER, Circuit Judges.

       Aleksandr Nikolayevich Khavrenko petitions us to review the Board of

Immigration Appeals’ (Board) dismissal of his appeal. That appeal was from an

Immigration Judge’s (IJ) decision holding him removable as charged and ineligible

for cancellation of removal because he was convicted of a crime involving moral



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
turpitude, which stopped the clock on his way to fulfilling the seven-year

continuous residency requirement for cancellation of removal. See 8 U.S.C. §

1229b(a)(2), (d).

      Ordinarily, we lack jurisdiction to review Board removal orders “against an

alien who is removable by reason of having committed a criminal offense covered

in section 1182(a)(2),” including crimes involving moral turpitude. 8 U.S.C. §

1252(a)(2)(C). However, we have jurisdiction to review “constitutional claims or

questions of law.” Id. § 1252(a)(2)(D). Thus, we have jurisdiction to determine,

and we review de novo, whether Khavrenko’s conviction qualifies as a crime

involving moral turpitude. Tall v. Mukasey, 517 F.3d 1115, 1118–19 (9th Cir.

2008).

      “A crime having as an element the intent to defraud is clearly a crime

involving moral turpitude.” Id. at 1119. California Penal Code section 470(d)

requires proof of “intent to defraud.” Accordingly, CPC § 470(d) is categorically a

crime involving moral turpitude. Consequently, Khavrenko’s conviction under

CPC § 470(d) within five years of admission to the United States renders him

ineligible for cancellation of removal under 8 U.S.C. § 1229b(a) because it

prevents him from meeting the seven-year continuous residency requirement.

      PETITION FOR REVIEW DENIED.


                                         2